

115 HR 6228 IH: To amend the Internal Revenue Code of 1986 to make permanent the increase in the estate and gift tax exemption made by Public Law 115–97.
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6228IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Marchant introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the increase in the estate and gift
			 tax exemption made by Public Law 115–97.
	
		1.Increase in estate and gift tax exemption made permanent
 (a)In generalSection 2010(c)(3) of the Internal Revenue Code of 1986 is amended in subparagraph (A), by striking $5,000,000 and inserting $10,000,000. (b)Conforming amendments (1)Section 2001(g) of such Code is amended to read as follows:
					
 (g)Modifications to gift tax payable To reflect different tax ratesFor purposes of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax under subsection (c) in effect at the decedent’s death shall, in lieu of the rates of tax in effect at the time of such gifts, be used both to compute—
 (1)the tax imposed by chapter 12 with respect to such gifts, and (2)the credit allowed against such tax under section 2505, including in computing—
 (A)the applicable credit amount under section 2505(a)(1), and (B)the sum of the amounts allowed as a credit for all preceding periods under section 2505(a)(2)..
 (2)Section 2010(c)(3) of such Code is amended by striking subparagraph (C). (c)Effective dateThe amendments made by this section shall apply to estates of decedents dying and gifts made after December 31, 2017.
			